91 F.3d 167
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.RICE LAKE CONTRACTING, INC., Plaintiff-Appellant,v.The UNITED STATES, Defendant-Appellee.
No. 95-5119.
United States Court of Appeals, Federal Circuit.
April 26, 1996.

ON MOTION
RICH, Circuit Judge.

ORDER

1
Upon consideration of the fact that new counsel has not entered an appearance on behalf of Rice Lake Contracting, Inc.,*

IT IS ORDERED THAT:

2
(1) The appeal is dismissed.


3
(2) Each side shall bear its own costs.



*
 The court notes that the president for Rice Lake submits a letter dated April 2, 1996 stating that Rice Lake has "new counsel," but that an additional 30 days is required to "go over the appeal."   In the court's March 6, 1996 order granting the motion of Sam Z. Gdanski to withdraw as counsel for Rice Lake, the court stated that this appeal would be dismissed if new counsel for Rice Lake did not enter an appearance within 30 days.  Because new counsel has not entered an appearance, this appeal must now be dismissed